Name: 2012/690/EU: Commission Implementing Decision of 6Ã November 2012 amending Decision 2010/381/EU on emergency measures applicable to consignments of aquaculture products imported from India and intended for human consumption and repealing Decision 2010/220/EU on emergency measures applicable to consignments of farmed fishery products imported from Indonesia and intended for human consumption (notified under document C(2012) 7637) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: foodstuff;  Asia and Oceania;  health;  deterioration of the environment;  trade;  fisheries
 Date Published: 2012-11-08

 8.11.2012 EN Official Journal of the European Union L 308/21 COMMISSION IMPLEMENTING DECISION of 6 November 2012 amending Decision 2010/381/EU on emergency measures applicable to consignments of aquaculture products imported from India and intended for human consumption and repealing Decision 2010/220/EU on emergency measures applicable to consignments of farmed fishery products imported from Indonesia and intended for human consumption (notified under document C(2012) 7637) (Text with EEA relevance) (2012/690/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where it is evident that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member States. (2) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products (2) provides that the production process of animals and primary products of animal origin is to be monitored for the purpose of detecting the presence of certain residues and substances in live animals, their excrements and body fluids and in tissue, animal products, animal feed and drinking water. (3) Commission Decision 2010/381/EU of 8 July 2010 on emergency measures applicable to consignments of aquaculture products imported from India and intended for human consumption (3) provides that at least 20 % of the consignments of aquaculture products from India intended for human consumption are to be tested for the presence of pharmacologically active substances as defined in Article 2(a) of Regulation (EC) No 470/2009 of the European Parliament and of the Council (4), and in particular of chloramphenicol, tetracycline, oxytetracycline and chlortetracycline and of metabolites of nitrofurans. (4) The results of an inspection to India carried out in November 2011 by the Commission inspection service, the Food and Veterinary Office, have confirmed that an adequate official control system covering aquaculture production is now in place and that the recommendation from the 2009 inspection report concerning official monitoring of aquaculture farms has been partly addressed. (5) Since the adoption of Decision 2010/381/EU, the number of samples of aquaculture products in which chloramphenicol, tetracycline, oxytetracycline and chlortetracycline or metabolites of nitrofurans were detected in the Member States has decreased. Therefore, it is appropriate to reduce the minimum percentage of consignments that are to be tested for the presence of pharmacologically active substances. (6) The obligation for a mandatory testing should however be maintained to continue to provide more accurate information on the possible contamination of aquaculture products originating from India with those residues. The testing should also continue in order to deter producers in India from misusing those substances. (7) Decision 2010/381/EU should therefore be amended accordingly. (8) Commission Decision 2010/220/EU of 16 April 2010 on emergency measures applicable to consignments of farmed fishery products imported from Indonesia and intended for human consumption (5) provides that at least 20 % of the consignments of farmed fishery products from Indonesia intended for human consumption are to be tested for the presence of residues of pharmacologically active substances defined in Article 2(a) of Regulation (EC) No 470/2009 and in particular of chloramphenicol, metabolites of nitrofurans and tetracyclines. (9) Since the adoption of Decision 2010/220/EU, no residues of chloramphenicol, metabolites of nitrofurans or tetracyclines were detected in the consignments of farmed fishery products imported from Indonesia. (10) The results of an inspection to Indonesia carried out in February 2012 by Commission inspection service, the Food and Veterinary Office, have concluded that the residue control system in Indonesia provided satisfactory guarantees with an effect equivalent to those provided for in Union law. (11) Decision 2010/220/EU should therefore be repealed. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 2010/381/EU, paragraph 1 is replaced by the following: 1. Member States shall, by using appropriate sampling plans, ensure that official samples are taken from at least 10 % of consignments presented for import at border inspection posts on their territory.. Article 2 Decision 2010/220/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 November 2012. For the Commission MaroÃ ¡ Ã EFÃ OVIÃ  Vice-President (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 125, 23.5.1996, p. 10. (3) OJ L 174, 9.7.2010, p. 51. (4) OJ L 152, 16.6.2009, p. 11. (5) OJ L 97, 17.4.2010, p. 17.